Mrs. Guzman, appellee, brought this suit against the Rio Grande, El Paso  Santa Fé Railroad Company and the National Mine 
Smelter Company, for herself and in behalf of her minor children, to recover damages resulting from the death of Luis Guzman, her husband and the father of her minor children.
It was alleged that deceased, while in the employ of the mine and smelter company, was directed by his superior to load a motortruck onto a car at the depot of the Santa Fé Company, and while in the performance of this service he was directed by his superior to spot a flat car on which the truck was to be loaded at the platform of the depot and, in accordance with the order so received, was attempting to move the car with pinch bars, when without warning, other cars were shunted in by the Santa Fé Company, and deceased was injured so that his death resulted. Negligence was charged against the mine and smelter company in failing to keep a lookout and warn deceased of his danger, with failure to provide him with a safe place to work, and in ordering him to work under the circumstances at the time and place of the injury. Negligence against the Santa Fé Company was charged in failing to give notice or warning of the movement of the car that was shunted in and in shunting in the car without an employé thereon to control its movement and without having an engine attached to the car to control its movement. It was further alleged that the joint acts of negligence on the part of the defendants, as above stated, proximately caused the death of the deceased. Case was tried before a jury and a peremptory instruction given to find in favor of the mine and smelter company. As to the Santa Fé Company, the case was submitted upon special issues; the first issue reading as follows:
"Question No. 1. Did the defendant railroad company fail to use such care to avoid injuring the deceased, Luis Guzman, at the time and place where he was killed, as a person of ordinary prudence would have used, under the same or similar circumstances, in placing cars on the track where deceased was working?"
Other issues submitted related to the question of damage resulting from the death of deceased and of apportionment. The first question was answered by the jury in the affirmative, and judgment was thereupon rendered in favor of the National Mine  Smelter Company and in favor of Mrs. Guzman against the Santa Fé Company for the amount of damages found and apportioned by the jury to her and her minor children. From the judgment rendered, the Santa Fé Company prosecutes this appeal.
                                  Opinion.
It is first assigned as error that the court erred in submitting question No. 1 because the question as propounded was too general in character. This is sustained. Upon the question submitted the jury may have found against appellant upon grounds of negligence not pleaded. The jury was authorized to find that appellant was guilty of negligence not pleaded in placing cars on the track where the deceased was working. They should have been confined to a consideration of the concrete acts of negligence pleaded and in support of which evidence had been adduced. Seasonable objection was made by appellant to the form in which this issue was submitted, and the error therein indicated is reversible. Ry. Co. v. Coles, 183 S.W. 138; Jamison Gin Co. v. Measles, 207 S.W. 365; Ry. Co. v. Harvey, 27 S.W. 423: Martin v. Stires, 171 S.W. 837.
In the case first cited, there were other findings upon issues properly submitted which cured the error in the issue there considered, but in the case at bar no such condition obtains. The judgment rests primarily upon the jury's answer to the question quoted above, and such answer may have been predicated upon a ground of negligence not presented by the pleadings.
Various assignments complain of the refusal to submit requested special issues. None of them present error. Some of the requested issues relate to evidentiary matters; some immaterial issues. The issue presented under the fifth assignment ignores that phase of the evidence showing that appellant's switching crew may have been charged with notice that deceased was in a position of danger. The issue presented by the sixteenth assignment is immaterial. If answered as desired by appellant, it would not have affected its liability to appellee.
Certain assignments relate to rulings upon evidence. None present error. Other assignments question the sufficiency of the evidence. In view of retrial, it would be improper to comment upon the evidence further than to say that it is ample to support a verdict and judgment against this appellant. Since the case must be reversed, it is unnecessary to pass upon those assignments asserting that the verdict is excessive.
Under the thirteenth and fourteenth assignments, the proposition is advanced that as a matter of law the mine and smelter company is liable over to this appellant for any judgment obtained by the appellee. The evidence in this record does not show the appellant to have been guilty of mere passive negligence. On the contrary, it is sufficient to support a finding that it was an active tort-feasor guilty of affirmative negligence which proximately caused or contributed to cause the death of deceased. Upon this state of the evidence, it is not entitled to recover over against the mine and smelter company. Ry. Co. v. Nass, 94 Tex. 255,59 S.W. 870.
Upon the record we would be *Page 630 
authorized to affirm the judgment as to the mine and smelter company, but, in cases such as is here presented, this court may affirm as to one defendant and reverse as to the other, or in its discretion the case may be reversed generally as to all defendants. Ry. Co. v. Enos, 92 Tex. 577,50 S.W. 928; Hamilton v. Prescott, 73 Tex. 565, 11 S.W. 548; Wimple v. Patterson, 117 S.W. 1034; Telephone Co. v. Wilkins, 183 S.W. 429; Ry. Co. v. Smith, 99 S.W. 171.
We are of the opinion that in this case the reversal should be general and the case retried as to both defendants.
In this connection, we desire to say, for the guidance of the court below upon the next trial, that upon the record presented the peremptory charge in favor of the mine and smelter company and against Mrs. Guzman was improper. The mine and smelter company placed the deceased, its employé, in a dangerous place to work without taking any precaution to guard against the danger incident to the working place. This presented an issue of negligence against that defendant which would authorize recovery against it by plaintiff.
Reversed and remanded as to both defendants.